Exhibit 10.19
     
 
Transition Services Agreement
by and between
The Procter & Gamble Company
and
The Folgers Coffee Company
Effective as of November 6, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS
    1  
 
       
2. TERM
    6  
 
       
3. SERVICES AND CONTROLS PROCESS
    6    
3.1 Base Services
    6    
3.2 Substantive Business Decisions Prohibited
    6    
3.3 Controls Process
    7  
 
       
4. SERVICE PROVIDER SUBCONTRACTORS AND THIRD PARTY CONTRACTS
    8    
4.1 Subcontractors
    8    
4.2 Customer Compliance with Third Party Contracts
    8  
 
       
5. RELATIONSHIP MANAGEMENT
    8    
5.1 Relationship Managers
    8    
5.2 Regulatory Review
    8    
5.3 Books and Records
    9    
5.4 Change Management Process
    9    
5.5 Dispute Resolution
    9    
5.6 Continued Performance
    9  
 
       
6. FACILITIES
    9    
6.1 Use of Customer Facilities
    9    
6.2 Service Provider Facilities and Systems
    10  
 
       
7. TECHNOLOGY, SOFTWARE AND PROPRIETARY RIGHTS
    10    
7.1 Customer Owned Technology
    10    
7.2 Service Provider Owned Technology
    10    
7.3 No Implied Licenses; Residuals
    11    
7.4 Required Consents
    11  
 
       
8. CUSTOMER DATA AND PHYSICAL SECURITY
    12    
8.1 Definition
    12    
8.2 Ownership
    12  

i



--------------------------------------------------------------------------------



 



         
8.3 Data Security
    12    
8.4 Physical Security for Facilities
    12  
 
       
9. CONFIDENTIALITY
    12    
9.1 Confidential Information
    12    
9.2 Obligations
    12    
9.3 Exceptions to Confidential Treatment
    13    
9.4 Return or Destruction
    13  
 
       
10. COMPENSATION
    13    
10.1 One-time Charges
    13    
10.2 Monthly Charges
    13    
10.3 Other Expenses
    14    
10.4 Taxes
    14    
10.5 Invoicing and Payment
    14  
 
       
11. REPRESENTATIONS AND WARRANTIES
    14    
11.1 Authority
    14    
11.2 Compliance with Laws
    15    
11.3 Standard of Performance; Standard of Care
    15    
11.4 Disclaimer
    16  
 
       
12. INSURANCE
    16    
12.1 Coverages
    16    
12.2 Policies
    16    
12.3 Risk of Loss
    16  
 
       
13. INDEMNITIES, PROCEDURES AND LIMITATIONS
    16    
13.1 Indemnification by Customer
    16    
13.2 Indemnification by Service Provider
    17    
13.3 Reductions For Insurance Proceeds And Other Recoveries
    18    
13.4 Indemnification Procedure
    19    
13.5 Limitations on Liability
    21    
13.6 Indemnification and Limitations on Liability Relating to Negligence and
Strict Liability
    21    
13.7 Waiver of Subrogation
    22  
 
       
14. TERMINATION
    22    
14.1 Termination Rights
    22  

ii



--------------------------------------------------------------------------------



 



         
14.2 Termination for Non-Payment
    22    
14.3 Survival
    22    
14.4 Rights Upon Termination or Expiration
    23  
 
       
15. GENERAL
    23    
15.1 Construction
    23    
15.2 Binding Effect; No Assignment
    23    
15.3 Counterparts
    23    
15.4 Entire Agreement
    24    
15.5 Force Majeure
    24    
15.6 Further Assurances
    24    
15.7 Governing Law
    25    
15.8 Independent Contractors
    25    
15.9 Notices
    25    
15.10 Publicity
    26    
15.11 Amendments and Waivers
    26    
15.12 Severability
    26    
15.13 Limitation
    27  

iii



--------------------------------------------------------------------------------



 



SCHEDULES
Schedule A — Services
Schedule A-1 – Supply Network Solutions
Schedule A-2 – Purchasing
Schedule A-3 – Market Development Organization
Schedule A-4 – North America Product Supply Operations
Schedule A-5 – Workplace & Infrastructure Solutions
Schedule A-6 – Intentionally Omitted
Schedule A-7 – Decision Support Solutions
Schedule A-8 – Global Data Management
Schedule A-9 – Financial Services & Solutions
Schedule A-10 – Consumer Relations
Schedule A-11 – Customer & Consumer Solutions
Schedule A-12 – Intentionally Omitted
Schedule A-13 – Service Provider Professional Sales
Schedule A-14 – Intentionally Omitted
Schedule A-15 – Market Measurements
Schedule A-16 – Product Innovation Capability Services
Schedule A-17 – Administration of Historical Workers’ Compensation Claims
Schedule B — Recipients
Schedule C — Pricing
Schedule D — Certain Service Provider Agreements

iv



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT
          This Transition Services Agreement (this “Agreement”) is entered into
effective November 6, 2008 (the “Effective Date”) by and between The Folgers
Coffee Company, a Delaware corporation (“Customer”) and The Procter & Gamble
Company, an Ohio corporation (“Service Provider”).
          WHEREAS, Customer desires to obtain from Service Provider the
information technology and business process services described in this Agreement
on the terms and conditions as set forth in this Agreement.
          NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein, and for other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1. DEFINITIONS
“Action” means any demand, charge, claim, action, suit, counter suit,
arbitration, hearing, inquiry, proceeding, audit, review, complaint, litigation
or investigation, or proceeding of any nature whether administrative, civil,
criminal, regulatory or otherwise, by or before any federal, state, local,
foreign or international Governmental Authority or any arbitration or mediation
tribunal.
“Affiliate” means, with respect to any specified Person, those other Persons who
Control, are Controlled by, or under common Control with such specified Person.
“Agreement” has the meaning given in the preamble.
“Base Services” has the meaning set forth in Section 3.1(a).
“Change Management Process” has the meaning set forth in Section 5.4.
“Charges” means the amounts payable by Customer to P&G pursuant to Article 10.
“Claim” has the meaning set forth in Section 13.1.
“Claim Notice” has the meaning set forth in Section 13.3(a).
“Confidential Information” has the meaning set forth in Section 9.1.
“Contract” means any contract, agreement, lease, license, sales order, purchase
order, instrument or other commitment, whether written or oral, that is binding
on any Person or any part of its property under applicable Law.
“Control” and its derivatives mean, with respect to any Person (other than an
individual): (a) the legal, beneficial, or equitable ownership, directly or
indirectly, of (i) at least 50% of the aggregate of all voting equity interests
in such Person or (ii) equity interests having the right to at least 50% of the
profits of an entity or, in the event of dissolution, to at least 50% of the
assets of such Person; or (b) the right to appoint, directly or indirectly, a
majority of the board of directors or equivalent governing body of such Person;
or (c) the right to control, directly or indirectly, the

1



--------------------------------------------------------------------------------



 



management or direction of such Person by contract or corporate governance
document; or (d) in the case of a partnership, the holding of the position of
sole general partner.
“Controls Processes and Procedures” has the meaning set forth in Section 3.3(a).
“Customer” has the meaning set forth in the Preamble. References herein to
“Customer” shall include the “Recipients” to the extent the context requires.
“Customer Group” has the meaning set forth in Section 5.5.
“Customer Data” has the meaning set forth in Section 8.1.
“Customer Equipment” means all Equipment owned or leased (other than from
Service Provider) by Customer that is used in connection with the Services.
“Customer Facilities” has the meaning set forth in Section 6.1(a).
“Customer Owned Technology” has the meaning set forth in Section 7.1.
“Customer Parties” has the meaning set forth in Section 13.2.
“Customer Software” means all Software owned by, or provided under license
(other than from Service Provider) to, Customer that is used in connection with
the Services (and all modifications, replacements, upgrades, enhancements,
documentation, materials and media relating to the foregoing).
“Customer System” means an interconnected grouping of Customer Equipment and/or
Customer Software that is used in connection with the Services, and all
additions, modifications, substitutions, upgrades or enhancements thereto.
“Customer Technology” means Customer Owned Technology and Customer Third Party
Technology.
“Customer Third Party Technology” means all Technology licensed (other than by
Service Provider) to Customer that is provided to Service Provider for use in
connection with the Services.
“Direct Claim” has the meaning set forth in Section 5.5.
“Effective Date” has the meaning set forth in the Preamble.
“Equipment” means computer and telecommunications equipment (without regard to
the entity owning or leasing such equipment) including: (i) servers, personal
computers, and associated attachments, accessories, peripheral devices and other
equipment; and (ii) private branch exchanges, multiplexors, modems, CSUs/DSUs,
hubs, bridges, routers, switches and other telecommunications equipment.
“Final Determination” means the final resolution of any Tax liability for any
Tax period by or as a result of (i) a final and unappealable decision, judgment,
decree or other order by any court of competent jurisdiction, (ii) a final
settlement with the Internal Revenue Service, a closing

2



--------------------------------------------------------------------------------



 



agreement or accepted offer in compromise under Code Sections 7121 or 7122, or a
comparable arrangement under the laws of another jurisdiction, (iii) any
allowance of a Refund in respect of an overpayment of Tax, but only after the
expiration of all periods during which such amount may be recovered by the
jurisdiction imposing such Tax, or (iv) any other final disposition, including
by reason of the expiration of the applicable statute of limitations.
“Financial Transactions” has the meaning set forth in Section 3.3(a).
“Force Majeure Event” has the meaning set forth in Section 15.5(a).
“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.
“Indemnitee” has the meaning set forth in Section 13.3.
“Indemnifying Party” has the meaning set forth in Section 13.3.
“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, Contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data, but in any case excluding back-up tapes.
“Insurance Proceeds” means those monies: (i) received by an insured from an
insurance carrier; or (ii) paid by an insurance carrier on behalf of the
insured.
“Intellectual Property Rights” means any and all common law, statutory and other
intellectual property rights, including copyrights, trademarks, trade secrets,
patents and other proprietary rights issued, honored and/or enforceable under
any applicable Laws anywhere in the world.
“Laws” means any statute, law, ordinance, regulation, rule, code or other
requirement of, or Order issued by, a Governmental Authority.
“Losses” has the meaning set forth in Section 13.1.
“Orders” means any orders, judgments, injunctions, awards, decrees, writs or
other legally enforceable requirement handed down, adopted or imposed by,
including any consent decree, settlement Contract or similar written Contract
with, any Governmental Authority.
“Parties” shall mean Customer and Service Provider.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Pricing Schedule” means Schedule C to this Agreement.

3



--------------------------------------------------------------------------------



 



“Recipient” has the meaning set forth in Section 3.1(c).
“Recipient Personnel” means any employees of any Recipient, and employees of any
third party contractors providing Services to Customer.
“Refund” means any cash refund of Taxes or reduction of Taxes by means of
credit, offset or otherwise, together with any interest received thereon.
“Relationship Manager” has the meaning set forth in Section 5.1.
“Required Consents” means (i) all consents required at any time to grant Service
Provider the right to use and/or access Customer Third Party Technology,
Customer Software, Customer Equipment, the Customer System and Recipient
software and equipment in connection with providing the Services; (ii) all
consents required at any time to grant Customer and the Recipients, to the
extent necessary to exercise their rights or perform their obligations under
this Agreement, the right to use and/or access Service Provider Technology,
Service Provider Software, Service Provider Equipment and the Service Provider
System; and (iii) all other consents, including consents to modification of
third party licenses or other Contracts, required from third parties at any time
in connection with Service Provider’s provision of the Services.
“Separation Agreement” means that certain Separation Agreement, dated as of
June 4, 2008, herewith, by and between Customer and Service Provider, relating
to the separation of Customer’s business from Service Provider.
“Service Provider Equipment” means all Equipment owned or leased by Service
Provider or a Service Provider Affiliate or Subcontractor and used in connection
with the Services.
“Service Provider Facilities” has the meaning given in Section 6.2(a).
“Service Provider Group” has the meaning set forth in Section 5.5.
“Service Provider Owned Technology” has the meaning set forth in Section 7.2.
“Service Provider Parties” has the meaning set forth in Section 13.1(a).
“Service Provider Personnel” means those employees, representatives,
contractors, subcontractors and agents of Service Provider, Subcontractors and
Service Provider Affiliates who perform any Services under this Agreement.
“Service Provider Software” means all software programs and programming owned
by, or provided under license to, Service Provider and used to provide the
Services (and all modifications, replacements, upgrades, enhancements,
documentation, materials and media relating to the foregoing).
“Service Provider System” means an interconnected grouping of Service Provider
Equipment and/or Service Provider Software used in connection with the Services,
and all additions, modifications, substitutions, upgrades or enhancements
thereto.
“Service Provider Technology” means Service Provider Owned Technology and
Service Provider Third Party Technology.

4



--------------------------------------------------------------------------------



 



“Service Provider Third Party Technology” means any third party Technology
(other than Customer Third Party Technology) used by Service Provider, a Service
Provider Affiliate or Subcontractor in connection with the Services.
“Services” means the Base Services and any Termination Assistance Services.
“Software” means programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials).
“Statements of Work” or “SOWs” means the descriptions of services in Schedules
A-1 through A-17.
“Subcontractors” means Service Provider’s contractors or other service providers
that perform a portion of the Services.
“Subsidiary” of any Person, means a corporation or other organization whether,
incorporated or unincorporated, of which at least a majority of the securities,
or interests having by the terms thereof ordinary voting power to elect at least
a majority of the Board of Directors or others performing similar functions with
respect to such corporation or other organization, is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries;
provided, however, that a Person that is not directly or indirectly wholly-owned
by any other Person will not be a Subsidiary of such other Person unless such
other Person Controls, or has the right, power or ability to Control, that other
Person.
“Tax” or “Taxes” shall mean all forms of taxation, whenever created or imposed,
and whether of the United States or elsewhere, and whether imposed by a federal,
state, municipal, governmental, territorial, local, foreign or other body, and
without limiting the generality of the foregoing, shall include net income,
gross income, gross receipts, sales, use, value added, ad valorem, transfer,
recording, franchise, profits, license, lease, service, service use, payroll,
wage, withholding, employment, unemployment insurance, workers compensation,
social security, excise, severance, stamp, business license, business
organization, occupation, premium, property, environmental, windfall profits,
customs, duties, alternative minimum, estimated or other taxes, fees, premiums,
assessments or charges of any kind whatever imposed or collected by any
governmental entity or political subdivision thereof, together with any related
interest and any penalties, additions to such tax or additional amounts imposed
with respect thereto by such governmental entity or political subdivision.
“Technology” means all formulae; algorithms; processes; procedures; designs;
ideas; concepts; research; inventions and invention disclosures (whether or not
patentable or reduced to practice); know-how, proprietary information and
methodologies; trade secrets; technology; computer software (in both object and
source code form); databases; specifications; and all records thereof, including
documentation, design documents and analyses, studies, programming tools, plans,
models, flow charts, reports and drawings, and all Intellectual Property Rights
subsisting in each of the foregoing.
“Term” has the meaning set forth in Section 2.1.
“Termination Assistance Services” has the meaning set forth in Section 14.4.

5



--------------------------------------------------------------------------------



 



“Third-Party Claims” has the meaning set forth in Section 13.1.
“Transaction Agreement” means that certain Transaction Agreement, dated as of
June 4, 2008, among Customer, Service Provider and certain Affiliates of
Customer and Service Provider.
2. TERM
The term of this Agreement will begin on the Effective Date and will end at
midnight on May 6, 2009 (the “Term”), unless earlier terminated in accordance
with the terms of this Agreement. Customer may extend the Term as to all or any
individual Service(s) (to the extent such individual Service(s) can be
segregated from the other Services which are not being extended) for one month
periods up to an aggregate of six (6) additional months by providing to Service
Provider sixty (60) days advance written notice.
3. SERVICES AND CONTROLS PROCESS
          3.1 Base Services.
               (a) Performance. Service Provider will provide the Services
described in Schedule A (the “Base Services”). Services provided by Service
Provider under this Agreement may be provided by Service Provider directly or
through any of its Subsidiaries at Service Provider’s discretion.
               (b) Commencement of Services. Unless otherwise specified in the
applicable Statements of Work, Service Provider will begin to provide the Base
Services on the Effective Date.
               (c) Recipients. Service Provider will provide the Base Services
to Customer and to Customer’s Subsidiaries, to the extent specified in
Schedule B (which may be updated by Customer from time to time upon notice to
Service Provider) (each, a “Recipient”).
               (d) Subsequent Adjustments. The Parties acknowledge that certain
items of Equipment or Software or certain Contracts, existing as of the
Effective Date, may have been inadvertently omitted from, included in or
mischaracterized under, the applicable schedules. Accordingly, the Parties agree
that to the extent any such omitted, included or mischaracterized item is
discovered, the discovering Party shall promptly notify the other Party and the
Parties shall promptly amend the relevant schedule. If such discovered
information results in a material increase in cost that is not covered by
Service Provider’s cost allocation that is used to determine its Charges to
Customer, using Service Provider’s normal cost allocation methodology, then the
Parties will make an equitable adjustment to the Charges and impacted schedules,
all of which adjustments will be reviewed and considered through the Change
Management Process. In no event shall any adjustment to the Service provide
Service Provider with a greater degree of discretion than it has with respect to
the existing Services.
          3.2 Substantive Business Decisions Prohibited. Notwithstanding
anything to the contrary contained in this Agreement or the accompanying
schedules, none of Service Provider Parties, Subcontractors or Service Provider
Personnel shall make any substantive business decisions with respect to Customer
in performing Services (including, without limitation, by performing any sales
or marketing activities for customer). Each provision of this Agreement and the
accompanying schedules shall be interpreted in a manner consistent with this
Section 3.2.

6



--------------------------------------------------------------------------------



 



          3.3 Controls Process.
               (a) For purposes of this Section 3.3:
                    (i) the term “Controls Processes and Procedures” means the
control self-assessments, internal audits and controls objectives and other
regular reviews conducted by Service Provider in the ordinary course of
business; and
                    (ii) the term “Financial Transactions” means those finance
and accounting transactions resulting from the performance of the following
Statements of Work: Supply Network Solutions, Purchasing, Marketing Development
Organization, North America Product Supply Operations, Workplace &
Infrastructure Solutions, Global Data Management, and Financial Services &
Solutions.
               (b) During the Term, Service Provider will conduct, in the
ordinary course of business, the Controls Processes and Procedures on Service
Provider’s services environment. The Controls Processes and Procedures may or
may not include Customer specific transactions resulting from the performance by
Service Provider of the Financial Transactions.
               (c) At a time mutually agreed upon by Service Provider and
Customer, once during each calendar quarter of the Term, a Service Provider
designated representative will be available to designated Customer
representative to do the following:
                    (i) Review any material modifications to Service Provider’s
systems that may adversely impact the processing of the Financial Transactions;
                    (ii) Review any errors specific to a Financial Transaction
and legal entity owned by Customer detected during Service Provider’s Controls
Processes and Procedures and review Service Provider’s action plan to address
any specific errors noted during Service Provider’s Controls Processes and
Procedures, including timing to implement the action plan; and
                    (iii) Review any errors specific to a Financial Transaction
and legal entity owned by Customer detected during any external audit of Service
Provider’s processes or systems utilized to process the Financial Transactions
and discuss Service Provider’s action plan to address any detected errors or
issues, including timing to implement the action plan.
               (d) At a time mutually agreed upon by Customer and Service
Provider but at least once during each calendar quarter of the Term, a
designated representative of Service Provider’s Global Internal Audit
organization will be available to a designated Customer representatives to do
the following:
                    (i) Review any deficiencies or weaknesses in the Financial
Transactions detected by Service Provider in Service Provider’s services
environment that meet Service Provider’s threshold of a significant deficiency
or material weakness; and
                    (ii) Review any instances of fraud that are actually known
by Service Provider and proven by Service Provider and adversely affects
Customer’s business operations.

7



--------------------------------------------------------------------------------



 



               (e) During the Term and upon at least 30 days written notice,
Service Provider will make available to Customer access to Service Provider’s
and Customer’s books and records that Service Provider maintains to execute the
Financial Transactions, solely and only to the extent necessary for the purpose
of supporting the external and internal audits of Customer’s accounting.
Customer or its authorized representative will have the right to audit the books
and records during normal business hours and will be responsible for any costs
incurred by Service Provider related to Customer’s audit that exceed the
ordinary course of business.
4. SERVICE PROVIDER SUBCONTRACTORS AND THIRD PARTY CONTRACTS
          4.1 Subcontractors.
               (a) Use of Subcontractors. Service Provider reserves the right to
use Subcontractors to assist Service Provider in the provision of the Services
as Service Provider deems appropriate.
               (b) Service Provider Responsibility for Subcontractors. Unless
otherwise agreed, Service Provider will be responsible for the Services
performed by the Subcontractor and Service Provider will be Customer’s sole
point of contact regarding the Services, including with respect to payment.
          4.2 Customer Compliance with Third Party Contracts. Customer agrees to
be bound by and comply with the terms and conditions of Services Provider’s
agreements with the third parties listed in Schedule D (as such schedule may be
amended from time to time upon mutual written agreement of the Parties), other
than Service Provider’s payment obligations under such agreements, in each case
to the extent services are directly or indirectly provided to Customer under
such agreements. In addition, Customer will comply with any obligations (e.g.,
use restrictions, confidentiality) to be performed under any Contracts (other
than Service Provider’s payment obligations under such agreements) applicable to
Customer’s receipt and use of the Services and to the extent Customer is
informed of such obligations.
5. RELATIONSHIP MANAGEMENT
          5.1 Relationship Managers. Each Party will appoint an individual
(each, a “Relationship Manager”) who, from the Effective Date until replaced by
the appointing Party, will serve as that Party’s representative under this
Agreement during the Term. Each Relationship Manager will (a) have overall
responsibility for managing and coordinating the performance of the appointing
Party’s obligations under this Agreement, and (b) be authorized to act for and
on behalf of the appointing Party concerning all matters relating to this
Agreement. Neither Party will reassign a Relationship Manager, unless it
provides at least ten (10) days prior written notice to the other Party. If a
Party terminates the employment of or reassigns its Relationship Manager or its
Relationship Manager resigns, dies or becomes disabled, such Party will appoint
a new Relationship Manager within thirty (30) days after the reassignment,
resignation, death or disability.
          5.2 Regulatory Review. Each Party will notify the other promptly of
any formal

8



--------------------------------------------------------------------------------



 



request or Order by a Government Authority to examine records regarding Customer
that are maintained by Service Provider or to examine Service Provider’s
performance of the Services. Service Provider will cooperate with any such
examination. Customer will reimburse Service Provider for the reasonable costs
Service Provider incurs in connection with such examination.
          5.3 Books and Records. During the Term, Service Provider shall be
provided with access, at no cost to Service Provider, to Customer’s books and
records to the extent necessary for Service Provider to fulfill its obligations
under this Agreement.
          5.4 Change Management Process. Service Provider will use the same
change management process for changes to the Services that Service Provider uses
to manage changes for Service Provider’s own businesses that use the same or
similar services (“Change Management Process”).
          5.5 Dispute Resolution. Any dispute, controversy or claim by Service
Provider or any of its Subsidiaries (collectively, “Service Provider Group”)
against Customer or any of its Subsidiaries (collectively, “Customer Group”) in
connection with this Agreement (collectively “Direct Claims”) shall be resolved
by the Parties in accordance with Article 6 of the Separation Agreement, except
that any executive level discussions to be held pursuant to Article 6 of the
Separation Agreement with regard to such dispute, controversy or claim shall be
held by Customer’s Chief Executive Officer (or his designee) and Service
Provider’s President of Global Business Services (or his designee).
          5.6 Continued Performance. Each Party agrees that it will, unless
otherwise directed by the other Party, continue performing its obligations under
this Agreement while any dispute is being resolved until this Agreement expires
or is terminated in accordance with its terms, except in the case of a dispute
with regards to Customer’s alleged failure to pay amounts in excess of $500,000;
provided, however, that if Customer pays such disputed amounts, (a) Service
Provider shall continue to perform its obligations under this Agreement and
(b) such payment shall not constitute a waiver of any claims by Customer may
have with respect to such disputed amounts.
6. FACILITIES
          6.1 Use of Customer Facilities.
                    (a) General. Customer will provide Service Provider, at no
charge, the space, office furnishings, janitorial service, telephone service,
utilities (including air conditioning) and office-related equipment, supplies,
and duplicating services at Customer’s premises that Service Provider may
reasonably need to provide the Services (collectively, the “Customer
Facilities”). In addition, Customer will provide necessary storage space for
backup data files and will provide additional storage space that may be required
by any change in retention schedules required by Customer. Service Provider’s
employees will have reasonable access to the Customer Facilities twenty-four
(24) hours a day, seven (7) days a week.
                    (b) Service Provider’s Obligations. To the extent Service
Provider is using any part of a Customer Facility to perform the Services,
Service Provider will comply with Customer’s standard policies and procedures,
as made available to Service Provider, regarding access to and use of the
Customer Facilities.

9



--------------------------------------------------------------------------------



 



          6.2 Service Provider Facilities and Systems.
               (a) Service Provider Facilities. Service Provider may perform the
Services in such facilities maintained by Service Provider or its Subcontractors
or Affiliates (collectively, “Service Provider Facilities”) as Service Provider
reasonably deems appropriate.
               (b) Access to Service Provider Systems. Customer will, and will
require that all Recipient Personnel who have access to Service Provider Systems
in accordance with the provisions of Section 11.3, including computer or
electronic data storage systems, limit their access to those portions of such
systems for which they are authorized in connection with their receipt and use
of the Services. Customer will (i) limit such access to those Recipient
Personnel who are authorized to use the Services in accordance with the
provisions of Section 11.3, (ii) maintain and make available to Service Provider
a written list of the names of each individual who will be granted such access,
and (iii) adhere to Service Provider’s security rules and procedures for use of
Service Provider Systems. All user identification numbers and passwords
disclosed to Recipients to permit any Recipient Personnel to access the Service
Provider Systems will be deemed to be, and will be treated as, Service
Provider’s Confidential Information. Customer will cooperate with Service
Provider in the investigation of any apparent unauthorized access by Recipient
Personnel to Service Provider Systems. Service Provider shall, in its sole
discretion, be entitled to approve or restrict access to Service Provider
Systems by any Customer contractor.
7. TECHNOLOGY, SOFTWARE AND PROPRIETARY RIGHTS
          7.1 Customer Owned Technology.
               (a) Definition. The term “Customer Owned Technology” means:
(i) Technology owned by Customer on the Effective Date; (ii) Technology
developed or acquired by Customer or its third-party service providers (other
than Service Provider) after the Effective Date; (iii) derivative works,
modifications and enhancements to any of the foregoing; and (iv) all
Intellectual Property Rights subsisting in any of the foregoing.
               (b) Ownership by Customer; License to Service Provider. Customer
Owned Technology will be owned exclusively by Customer. As of the Effective
Date, Customer hereby grants to Service Provider (and solely to the extent
necessary for Service Provider to provide the Services, to the Subcontractors) a
non-exclusive, worldwide, non-transferable (except as provided in Section 15.2),
revocable, fully paid-up, royalty-free right and license, solely during the
Term, to access, use, execute, reproduce, display, perform, modify, enhance,
distribute and create derivative works of the Customer Owned Technology made
available by Customer to Service Provider pursuant to this Agreement for the
express and sole purpose of providing the Services. Except as otherwise
requested or approved by Customer, Service Provider will, and will cause the
Service Provider Personnel to, cease all use of Customer Owned Technology upon
the later of the end of the Term and the completion of any Termination
Assistance Services.
          7.2 Service Provider Owned Technology.
               (a) Definition. The term “Service Provider Owned Technology”
means Technology owned by Service Provider or a Service Provider Affiliate or
Subcontractor and used in connection with the Services, including any
modifications, enhancements or derivative works

10



--------------------------------------------------------------------------------



 



of such Technology or any new Technology developed by Service Provider.
               (b) Ownership by Service Provider; License to Customer. Service
Provider Owned Technology will be owned exclusively by Service Provider. In
addition to any other license rights granted hereunder, Service Provider hereby
grants to each Recipient a non-exclusive, worldwide, non-transferable (except as
provided in Section 15.2), fully paid-up, royalty-free right and license during
the Term, to the extent required to fully and completely use the Services, to
use all Intellectual Property Rights in Service Provider Technology. The Parties
acknowledge that such right and license may be subject to additional terms and
conditions, and, except as otherwise provided herein, will terminate upon the
termination of the Services. As between the Parties, all Internet addresses,
network identification, access codes and telephone numbers provided or issued to
Customer or its users by Service Provider or Service Provider Personnel, and not
transferred to Customer pursuant to the Separation Agreement, shall be and
remain the sole property of Service Provider.
          7.3 No Implied Licenses; Residuals. Except as expressly specified in
this Agreement, nothing in this Agreement will be deemed to grant to one Party,
by implication, estoppel or otherwise, license rights, ownership rights or any
other Intellectual Property Rights in any Technology owned by the other Party or
any Affiliate of the other Party. Service Provider shall be free to use its
general knowledge, skills and experience, and any ideas, concepts, know how, and
techniques that are required or used in the course of providing the Services.
          7.4 Required Consents.
               (a) Prior to the Effective Date, Service Provider used its
commercially reasonable efforts to identify and obtain Required Consents with
respect to the Service Provider supplied Software, materials, Equipment and
third party Contracts that are necessary for Service Provider to provide
Services under this Agreement. Service Provider shall, in consultation with
Customer, continue to use commercially reasonable efforts to obtain any Required
Consents not obtained by the Effective Date with respect to such Software,
materials, Equipment and third party Contracts. Service Provider makes no
warranty as to the receipt of any Required Consents by the Effective Date.
               (b) If at any time after the Effective Date either Party
identifies or becomes aware of the need to obtain a Required Consent, such Party
shall promptly inform the other Party.
               (c) If Service Provider or Customer, as applicable, is unable to
obtain a Required Consent, regardless of when the need to obtain such consent
arises, then, unless and until such Required Consent is obtained, the Parties
will use their commercially reasonable efforts to determine and adopt such
alternative approaches as are necessary and sufficient to provide the Services
without such Required Consent. If despite using commercially reasonable efforts,
the Parties are unable to adopt an alternative approach, then the affected
Services shall be terminated and the Parties will equitably adjust the pricing
to reflect the reduced scope of Services; provided, however, that Service
Provider may elect, at its sole discretion, to provide an affected Service
despite the absence of a Required Consent; provided, further that, in the event
that Service Provider makes such election without the prior approval of
Customer, Service Provider shall be solely responsible for any liability arising
as a result of Service Provider providing such Service despite the absence of a
Required Consent.

11



--------------------------------------------------------------------------------



 



8. CUSTOMER DATA AND PHYSICAL SECURITY
          8.1 Definition. The term “Customer Data” means (i) any Information of
Customer, its Affiliates or Recipients, or their respective vendors, customers
or other business partners that is provided to or obtained by Service Provider
in the performance of its obligations under this Agreement, including data and
Information regarding Customer’s businesses, customers, operations, facilities,
products, consumer markets, assets and finances, and (ii) any data or
Information specific to Customer or Customer’s business that is collected or
processed in connection with the Services. For avoidance of doubt, Customer Data
does not include data about the Service Provider Systems or Service Provider
Technology.
          8.2 Ownership. As between Customer and Service Provider, Customer owns
and will continue to own all right, title and interest in and to all Customer
Data. Service Provider shall not sell, assign, lease or otherwise dispose of or
commercially exploit Customer Data.
          8.3 Data Security. Service Provider will establish and maintain
safeguards against the destruction, loss or alteration of Customer Data in its
possession that are no less rigorous than those in effect for Service Provider’s
operations.
          8.4 Physical Security for Facilities. Service Provider will be
responsible for all security procedures at any Service Provider Facilities.
Customer will provide all necessary security personnel and security equipment at
the Customer Facilities.
9. CONFIDENTIALITY
          9.1 Confidential Information. As used herein, “Confidential
Information” means any Information of Service Provider or Customer that is not
generally known to the public and at the time of disclosure is identified, or
would reasonably be understood by the receiving Party, to be proprietary or
confidential, whether disclosed in oral, written, visual, electronic or other
form, and which the receiving Party (or its contractors or agents) observes or
learns in connection with this Agreement. Confidential Information includes:
(a) business plans, strategies, forecasts, projects and analyses; (b) financial
information and fee structures; (c) business processes, methods and models;
(d) employee and vendor information; (e) hardware and system designs,
architectures, structure and protocols; (f) product and service specifications;
(g) manufacturing, purchasing, logistics, sales and marketing information; and
(h) the terms and conditions of this Agreement.
          9.2 Obligations. The receiving Party will use the same care and
discretion to avoid disclosure, publication or dissemination of any Confidential
Information received from the disclosing Party as the receiving Party uses with
its own similar information that it does not wish to disclose, publish or
disseminate (and in any event will use commercially reasonable efforts in such
regard). The receiving Party will: (a) use the disclosing Party’s Confidential
Information only in connection with the performance of its obligations under
this Agreement or the full enjoyment of its rights hereunder; and (b) not
disclose the disclosing Party’s Confidential Information except to (i) its
employees, agents and contractors, who have a need to know such Confidential
Information in connection with the performance of its obligations under this
Agreement or the full enjoyment of its rights hereunder and who have executed
Contracts obligating them to keep the Confidential Information confidential, or
(ii) its legal, financial or other professional advisors as reasonably
necessary. The receiving Party is liable for any

12



--------------------------------------------------------------------------------



 



unauthorized disclosure or use of Confidential Information by any of its
personnel, agents, subcontractors or advisors. The receiving Party will promptly
report to the disclosing Party any breaches in security of the receiving Party
that may materially and adversely affect the disclosing Party and specify the
corrective action taken.
          9.3 Exceptions to Confidential Treatment.
               (a) The obligations set forth in Section 9.2 do not apply to any
Confidential Information that the receiving Party can demonstrate: (i) is or
becomes generally available to the public, other than as a result of a
disclosure by the receiving Party or its Affiliates not otherwise permissible
hereunder; (ii) was or became available to the receiving Party from a source
other than the disclosing Party or its Affiliates; or (iii) is developed
independently by the receiving Party without reference to the Confidential
Information, except that, in the case of clause (ii), the source of such
Confidential Information was not known by the receiving Party to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the disclosing Party with respect to such
Confidential Information. Notwithstanding anything in this Section 9.3(a) to the
contrary, Confidential Information of Customer related to Customer’s business
which was separated from Service Provider will in no event be included within
any exception herein and will be subject to Section 9.2 above.
               (b) If a receiving Party is requested or required (by oral
question, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) by any Governmental Authority or
pursuant to applicable Law to disclose or provide any Confidential Information
of the other Party, the Party receiving such request or demand will use
commercially reasonable efforts to provide the other Party with written notice
of such request or demand as promptly as practicable under the circumstances so
that such other Party will have an opportunity to seek an appropriate protective
Order. The Party receiving such request or demand agrees to take, and cause its
representatives to take, at the requesting Party’s expense, all other reasonable
steps necessary to obtain confidential treatment by the recipient. Subject to
the foregoing, the Party that received such request or demand may thereafter
disclose or provide any such Confidential Information, as the case may be, to
the extent (and only in such amount) required by such Law (as so advised by
counsel) or by lawful process or such Governmental Authority.
          9.4 Return or Destruction. Upon the termination or expiration of the
Services, each Party will return or certify the destruction of the other Party’s
Confidential Information in such other Party’s possession or control.
10. COMPENSATION
          10.1 One-time Charges. Customer will pay to Service Provider a
one-time $11,624,000 payment as reimbursement of the fees and expenses incurred
by Service Provider and it Subsidiaries in connection with the preparation of
providing the Services to Customer.
          10.2 Monthly Charges. Customer will pay Service Provider $3,017,000
per month. Upon early termination of any individual Service(s) pursuant to
Section 14.1(b) hereof, the parties will cooperate in good faith to adjust the
monthly charges paid by Customer hereunder to correspond with the actual
Service(s) being provided. Upon the extension of any individual Service(s)
pursuant to Section 2 hereof, Customer will pay to Service Provider the charges
set

13



--------------------------------------------------------------------------------



 



forth in Schedule C for such Service(s) for each month of additional service;
provided, however, that if Customer extends only certain individual Services
within a “Service Bundle” set forth in Schedule C, the parties will cooperate in
good faith to adjust the monthly charges paid by Customer to correspond with the
scope of Services in such “Service Bundle” which are being extended.
          10.3 Other Expenses. Customer will reimburse Service Provider for
those reasonable out-of-pocket expenses incurred by Service Provider solely in
connection with its performance of the Services and not included in the Charges;
provided, however, that such out-of-pocket expenses will not include payments to
third parties for items that were routinely incurred by Service Provider prior
to the Effective Date (such as for overhead and utilities, supplies, and the
like) and provided further that Service Provider will consult with Customer
prior to incurring any out of pocket expense which is outside the ordinary
course of the business related to the Services.
          10.4 Taxes. In addition to the amounts described in Sections 10.1
through 10.3, Customer shall pay, and hold Service Provider harmless against,
all sales, use or other Taxes, or other fees or assessments imposed by Law in
connection with the provision of the Services, other than any income or
franchise Taxes. As soon as practicable after the Effective Date, Customer shall
apply for and use its best efforts to obtain and thereafter maintain, and timely
provide to Service Provider, a direct pay permit. Customer shall also provide
Service Provider with timely resale or other applicable exemption certificates.
Service Provider and Customer shall cooperate with each other and use
commercially reasonable efforts to assist the other in entering into such
arrangements as the other may reasonably request in order to minimize, to the
extent lawful and feasible, the payment or assessment of any Taxes relating to
the transactions contemplated by this Agreement, including, where appropriate,
requiring their Affiliates within a country to enter into a companion Contract
for purchase of Services within such country; provided, however, that nothing in
this Section 10.4 shall obligate Service Provider to cooperate with, or assist,
Customer in any arrangement proposed by Customer that would, in Service
Provider’s reasonable discretion, have a detrimental effect on Service Provider
or any of Service Provider’s Affiliates.
          10.5 Invoicing and Payment. Service Provider will invoice Customer
monthly. Payment is due thirty (30) days following the date of invoice. Payments
past due shall bear interest calculated on a per annum basis from the due date
to the date of actual payment at a fluctuating interest rate equal at all times
to the prime rate of interest announced publicly from time to time by Citibank,
N.A. (or its successor or another major money center commercial bank agreed to
by the Parties), plus three percent (3%), but in no case higher than the maximum
rate permitted by Law. Customer shall make payments under this Agreement by
electronic funds transfer in accordance with payment instructions provided by
Service Provider from time to time. In the event the Parties’ Affiliates enter
into companion Contracts for the Services, Customer will remain responsible for
paying any amounts which are not paid when due by Customer’s Affiliates under
such companion Contracts.
11. REPRESENTATIONS AND WARRANTIES
          11.1 Authority. Each Party represents and warrants to the other that:
(i) it has all requisite legal and corporate power to execute and deliver this
Agreement; (ii) it has taken all corporate action necessary for the
authorization, execution and delivery of this Agreement; (iii) no Contract with
any other person, firm, corporation or other entity exists or will exist which

14



--------------------------------------------------------------------------------



 



would interfere with its obligations hereunder; and (iv) this Agreement is a
legal, valid and binding obligation of it, enforceable against it in accordance
with the terms of this Agreement. Each Party’s warranty in clause (iii) above is
subject to the obtainment of all Required Consents.
          11.2 Compliance with Laws. Each Party represents and warrants that it
is duly licensed or qualified to do business and is in good standing in every
jurisdiction in which a license or other qualification is required for the
conduct of its business, except where the failure to be so licensed or qualified
would have no material adverse effect on its ability to fulfill its obligations
under this Agreement.
          11.3 Standard of Performance; Standard of Care.
               (a) Each Statement of Work is the central document that describes
Service Provider’s scope of responsibility with respect to the specific service
outlined in the SOW.
               (b) Unless otherwise specified in this Agreement or any SOW, the
Services will be performed initially in substantially the same manner and in the
same locations that such Services were generally performed by Service Provider
for Customer’s business immediately prior to the Effective Date, and thereafter
will continue to be performed in the same locations and in substantially the
same manner as Service Provider generally performs such services for its own
retained businesses, except to the extent such Services are limited or changed
because of the separation of Customer’s and Service Provider’s businesses as
contemplated by the Separation Agreement. The Services will include reports
provided by Service Provider for Customer’s business immediately prior to the
Effective Date, and thereafter will continue to be provided in substantially the
same manner as Service Provider generally provides such reports for its own
retained businesses, except to the extent the reports are limited or changed
because of the separation of Customer’s and Service Provider’s businesses as
contemplated by the Separation Agreement.
               (c) In no event will Service Provider be required to do any of
the following: (i) make any customization to the Services (or Service Provider’s
associated systems or processes) that are unique to Customer, beyond the
customizations that Service Provider elects to make to support its own shared
services environment, except for customizations that are expressly agreed upon
in writing by Service Provider and Customer, (ii) provide access to Service
Provider’s Systems to Recipient Personnel, other than those Recipient Personnel
who (x) were employees of Service Provider prior to the Effective Date (or a
person hired after the Effective Date to replace such Recipient Personnel) and
(y) had access to Service Provider systems prior to the Effective Date,
(iii) provide Services in a location other than locations where Services were
provided prior to the Effective Date or (iv) provide reports incremental to
those provided prior to the Effective Date.
               (d) Service Provider reserves the right to make changes to the
Services in the ordinary course of business, including with respect to Service
Provider planned maintenance activities. The provision of the Services will be
subject, in all cases, to Customer’s compliance with Service Provider’s
then-current work processes, policies and procedures for the Services and in
compliance with all material Laws.
               (e) Notwithstanding the foregoing, Service Provider has no
obligation to perform its obligations pursuant to this Section in a manner that
exceeds Service Provider’s past practices, policies and procedures for Services.
Nothing in this Agreement shall require Service Provider or any of its
Affiliates to perform the Services in a manner that would constitute a

15



--------------------------------------------------------------------------------



 



violation of applicable Laws.
          11.4 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 11, SERVICE
PROVIDER MAKES NO, AND HEREBY EXPRESSLY DISCLAIMS ANY, REPRESENTATION OR
WARRANTY OF ANY KIND OR NATURE WHATSOEVER, INCLUDING MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND THOSE ARISING OUT OF COURSE OF DEALING OR USAGE OF
TRADE.
12. INSURANCE
          12.1 Coverages. At all times during the Term, both Parties shall
procure and maintain, at their own expense and for their own benefit,
Comprehensive/Commercial General Liability insurance (including Professional
Liability and Contractual Liability coverages) with a bodily injury, death and
property damage combined single limit of not less than $5,000,000 per occurrence
and in the aggregate. Each policy of insurance to be maintained hereunder shall
name the other Party, including its Affiliates, and the officers, directors and
employees of each, as additional insureds.
     In addition, both Parties shall maintain in full force and effect during
the Term the following insurance coverage:
                    (i) Comprehensive Automobile Liability insurance covering
owned, hired and non-owned vehicles with minimum limits of $2,000,000 per person
and $2,000,000 per occurrence for bodily injury and $2,000,000 property damage
or combined single limit of $2,000,000.
                    (ii) Workers’ Compensation insurance with limits as required
by the Laws of the states in which the Party’s employees are employed, and
Employer’s Liability insurance with minimum limit of $1,000,000 per occurrence.
          12.2 Policies. Upon the written request of Customer, Service Provider
will cause its insurers to issue certificates of insurance evidencing that the
coverages and policy endorsements required under this Agreement are in force.
          12.3 Risk of Loss. Service Provider shall be responsible for the risk
of loss of, or damage to, any property of Customer or the other Recipients at a
Service Provider Facility, unless such loss or damage was caused by the acts or
omissions of Customer or an agent of Customer. Customer shall be responsible for
the risk of loss of, or damage to, any property of Service Provider and its
Affiliates and subcontractors at a Customer Facility unless such loss or damage
was caused by the acts or omissions of Service Provider or an agent of Service
Provider.
13. INDEMNITIES, PROCEDURES AND LIMITATIONS.
          13.1 Indemnification by Customer. Customer agrees to indemnify, hold
harmless and defend Service Provider and its Affiliates and their respective
directors, officers and employees (the “Service Provider Parties”), from and
against any and all claims, losses, demands, damages, liabilities, costs,
judgments and expenses (including reasonable attorneys’ fees) (collectively,
“Losses”) as set forth below:

16



--------------------------------------------------------------------------------



 



               (a) any claim by any Affiliate of Customer, or a Customer third
party contractor asserting rights under this Agreement (other than an express
right of indemnification under this Section 13) or direct or indirect purchasers
of Customer’s products or products of Customer’s Affiliates; and
               (b) any third party arising out of:
                    (i) Customer’s failure to observe or perform any duties or
obligations to be observed or performed after the Effective Date under any of
the third party Software licenses, Equipment leases or other Contracts to the
extent Customer is financially or operationally responsible for such compliance
under this Agreement;
                    (ii) Customer’s breach of its obligations under Article 9
with respect to Service Provider’s Confidential Information;
                    (iii) Infringement or misappropriation or alleged
infringement or alleged misappropriation of a patent, trade secret, copyright or
other proprietary rights arising from Software or materials that Customer
provides for Service Provider’s use in connection with the Services; provided,
however, that Customer shall not have any obligation or liability to the extent
any infringement or misappropriation is caused by: (1) modifications made by
Service Provider or its Subcontractors, without the knowledge or approval of
Customer or the unauthorized use by Service Provider or its Subcontractors of
such Software outside the scope of the Services; (2) Service Provider’s
combination of Customer’s Software or materials with items not furnished,
specified or reasonably anticipated by Service Provider or contemplated by this
Agreement; (3) the failure of Service Provider to use corrections or
modifications provided by Customer for the infringing Software or materials; or
(4) third party Software or materials, except to the extent that such
infringement or misappropriation arises from Customer’s failure to perform its
obligations with regard to obtaining a Required Consent;
                    (iv) Taxes, together with interest and penalties, that are
the responsibility of Customer under Section 10.4; or
                    (v) personal injury to employees of Customer or its
Affiliates (or any other entity(ies) designated by Customer) while at Service
Provider’s facility to receive Services under this Agreement, to the extent such
Losses do not result from the negligence of Service Provider.
          13.2 Indemnification by Service Provider. Service Provider agrees to
indemnify, hold harmless and defend Customer and its Affiliates and their
respective directors, officers and employees (the “Customer Parties”), from and
against any and all Losses set forth below:
               (a) any claim by a Service Provider Affiliate or Subcontractor
asserting rights under this Agreement (other than an express right of
indemnification under this Section 13).
               (b) any third party claim arising out of:
                    (i) Service Provider’s failure to observe or perform any
duties or obligations to be observed or performed after the Effective Date under
any of the third party Software licenses, Equipment leases or third party
Contracts to the extent Service Provider is

17



--------------------------------------------------------------------------------



 



financially or operationally responsible for such compliance under this
Agreement, provided that such failure does not arise from or relate to any
failure by Customer to obtain a Required Consent which is Customer’s
responsibility pursuant to this Agreement;
                    (ii) Service Provider’s breach of its obligations under
Article 9 with respect to Customer’s Confidential Information;
                    (iii) Infringement or misappropriation or alleged
infringement or alleged misappropriation of a patent, trade secret, copyright or
other proprietary rights arising from Software or materials that Service
Provider provides for Customer’s use in connection with the Services; provided,
however, that Service Provider shall not have any obligation or liability to the
extent any infringement or misappropriation is caused by: (1) modifications made
by Customer or its contractors or users, without the knowledge or approval of
Service Provider or the unauthorized use by Customer or its Subcontractors of
such Software outside the scope of the Services; (2) Customer’s combination of
Service Provider’s Software or materials with items not furnished, specified or
reasonably anticipated by Customer or contemplated by this Agreement; (3) the
failure of Customer to use corrections or modifications provided by Service
Provider for the infringing Software or materials; or (4) third party Software
or materials;
                    (iv) Taxes, together with interest and penalties, that are
the responsibility of Service Provider under Section 10.4; or
                    (v) personal injury to employees of Service Provider or its
Affiliates while at facilities of Customer to provide Services under this
Agreement, to the extent such Claims do not result from the negligence of
Customer.
          13.3 Reductions For Insurance Proceeds And Other Recoveries.
               (a) Insurance Proceeds. The amount that any Indemnifying Party is
or may be required to provide indemnification to or on behalf of any Indemnified
Party pursuant to Sections 13.1 or 13.2, as applicable, will be reduced
(retroactively or prospectively) by any Insurance Proceeds or other amounts
actually recovered from unaffiliated third-parties (and excluding any captive
insurance companies of the Indemnified Party or its Affiliates) by or on behalf
of such Indemnified Party in respect of the related Claims (net of any
corresponding increase in premium payments or other related increases in
insurance expenses of the Indemnified Party). The existence of a claim by an
Indemnified Party for monies from an insurer or against a third-party in respect
of any indemnifiable Claims will not, however, delay any payment pursuant to the
indemnification provisions contained herein and otherwise determined to be due
and owing by an Indemnifying Party. Rather, the Indemnifying Party will make
payment in full of the amount determined to be due and owing by it against an
assignment by the Indemnified Party to the Indemnifying Party of the entire
claim of the Indemnified Party for Insurance Proceeds or against such
third-party. Notwithstanding any other provisions of this Agreement, it is the
intention of the Parties that no insurer or any other third-party will be
(i) entitled to a “wind-fall” or other benefit it would not be entitled to
receive in the absence of the foregoing indemnification provisions or otherwise
have any subrogation rights with respect thereto, or (ii) relieved of the
responsibility to pay any claims for which it is obligated.
               (b) Tax Detriment/Tax Benefit. The amount that any Indemnifying
Party is or may be required to provide indemnification to or on behalf of any
Indemnified Party pursuant to

18



--------------------------------------------------------------------------------



 



Sections 13.1 or 13.2, as applicable, will be (i) decreased to take into account
any Tax benefit actually realized by the Indemnified Party (or an Affiliate
thereof) arising from the incurrence or payment of the relevant indemnified
item, and (ii) increased to take into account any Tax cost actually incurred by
the Indemnified Party (or an Affiliate thereof) arising from the receipt of the
relevant indemnity payment. Any indemnity payment hereunder will initially be
made without regard to this Section 13.3(b) and will be reduced or increased to
reflect any applicable Tax benefit or Tax cost, as the case may be, within
30 days after the Indemnified Party (or an Affiliate thereof) realizes such Tax
benefit or incurs such Tax cost by way of a Refund, an increase in Taxes or
otherwise. The Indemnified Party will, within 30 days after the Indemnified
Party (or its Affiliate) realizes or incurs the applicable Tax benefit or cost,
provide the Indemnitee with notice thereof and supporting documentation
addressing, in reasonable detail, the amount of any reduction or increase in
Taxes of the Indemnified Party (or its Affiliate), the parties will promptly
make any payments necessary to reflect the relevant reduction or increase in Tax
liability, and the parties agree to adjust the amount of any such payments
within 30 days after a Final Determination affecting the amount of the relevant
Tax benefit or Tax cost.
          13.4 Indemnification Procedure. The Party or Parties making a claim
for indemnification under Section 13.1 or Section 13.2 (collectively,
“Third-Party Claims”) shall be, for the purposes of this Agreement, referred to
as the “Indemnitee” and the Party against which such claims are asserted under
this Section 13 shall be, for the purposes of this Section 13, referred to as
the “Indemnifying Party”. All Third-Party Claims by any Indemnitee under this
Section 13 shall be asserted and resolved as follows:
               (a) If an Indemnitee receives notice or otherwise learns of the
assertion by a Person (including any Governmental Authority) who is not a member
of the Service Provider Group or Customer Group of any Third-Party Claim or of
the commencement by any such Person of any Action with respect to a Third-Party
Claim, such Indemnitee will give such Indemnifying Party prompt written notice
(a “Claim Notice”) thereof but in any event within 15 calendar days after
becoming aware of such Third-Party Claim. Any such notice will describe the
Third-Party Claim in reasonable detail. Notwithstanding the foregoing, the delay
or failure of any Indemnitee or other Person to give notice as provided in this
Section 13.4(a) will not relieve the related Indemnifying Party of its
obligations under this Section 13, except to the extent that such Indemnifying
Party is actually prejudiced by such delay or failure to give notice.
               (b) The Indemnifying Party has the right, exercisable by written
notice to the Indemnitee within 30 days after receipt of a Claim Notice from the
Indemnitee of the commencement of an Action or assertion of any Third-Party
Claim in respect of which indemnity may be sought under this Section 13, to
assume and conduct the defense of such Third-Party Claim in accordance with the
limits set forth in this Agreement with counsel selected by the Indemnifying
Party and reasonably acceptable to the Indemnitee; provided, however, that the
(A) defense of such Third-Party Claim by the Indemnifying Party will not, in the
reasonable judgment of the Indemnitee, (x) if Service Provider is the
Indemnifying Party, affect Customer or any of its Controlled Affiliates in a
materially adverse manner, and (y) if Customer is the Indemnifying Party, affect
Service Provider or any of its Controlled Affiliates in a materially adverse
manner; (B) the Third-Party Claim solely seeks (and continues to seek) monetary
damages and/or equitable relief (with or without monetary damages) which
equitable relief would not reasonably be expected to affect in any material and
adverse respect the operations of (x) Service Provider or its Controlled
Affiliates, if Customer is the Indemnifying Party, or (y)

19



--------------------------------------------------------------------------------



 



Customer or its Controlled Affiliates, if Service Provider is the Indemnifying
Party; and (C) the Indemnifying Party expressly agrees with the Indemnitee in
writing to be fully responsible for all of the Losses that arise from the
Third-Party Claim (the conditions set forth in clauses (A) through (C) are,
collectively, the “Litigation Conditions”). For purposes of clause (C) of the
preceding sentence, if a Third-Party Claim consists of multiple claims by a
plaintiff or group of plaintiffs, and it is reasonably practicable for an
Indemnifying Party to control the defense of a subset of the such claims, the
Indemnifying Party may elect to agree to be fully responsible for only all of
the Losses that arise from such subset of claims, and may elect to control the
defense of only such subset of claims, provided that the other Litigation
Conditions set forth in clauses (A) and (B) of the preceding sentence are
satisfied. If the Indemnifying Party does not assume the defense of a
Third-Party Claim in accordance with this Section 13.4(b), the Indemnitee may
continue to defend the Third-Party Claim. If the Indemnifying Party has assumed
the defense of a Third-Party Claim as provided in this Section 13.4(b), the
Indemnifying Party will not be liable for any legal expenses subsequently
incurred by the Indemnitee in connection with the defense of the Third-Party
Claim; provided, however, that if (x) any of the Litigation Conditions ceases to
be met or (y) the Indemnifying Party fails to take reasonable steps necessary to
defend diligently such Third-Party Claim, the Indemnitee may assume its own
defense, and the Indemnifying Party will be liable for all reasonable costs or
expenses paid or incurred in connection with such defense. The Indemnifying
Party or the Indemnitee, as the case may be, has the right to participate in
(but, subject to the prior sentence, not control), at its own expense, the
defense of any Third-Party Claim that the other is defending as provided in this
Agreement. The Indemnifying Party, if it has assumed the defense of any
Third-Party Claim as provided in this Agreement, may not, without the prior
written consent of the Indemnitee, consent to a settlement of, or the entry of
any judgment arising from, any such Third-Party Claim that does not include as
an unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnitee of a complete release from all liability in respect of such
Third-Party Claim. The Indemnitee has the right to settle any Third-Party Claim,
the defense of which has not been assumed by the Indemnifying Party, with the
prior written consent of the Indemnifying Party, not to be unreasonably
withheld.
               (c) From and after the delivery of a Claim Notice under this
Section 13, at the reasonable request of the Indemnifying Party, the Indemnitee
shall grant the Indemnifying Party and its representatives all reasonable access
to the books, records and properties of such Indemnitee to the extent reasonably
related to the matters to which the Claim Notice relates. All such access shall
be granted during normal business hours and shall be granted under conditions
that will not unreasonably interfere with the businesses and operations of such
Indemnitee. The Indemnifying Party will not, and shall cause its representatives
not to, use (except in connection with such Claim Notice or such Third-Party
Claim) or disclose to any third person or entity other than the Indemnifying
Party’s representatives (except as may be required by Laws) any information
obtained pursuant to this Section 13.3(c), which is designated as confidential
by the Indemnitee.
               (d) With respect to any Third-Party Claim for which Customer or
Service Provider may have liability under this Agreement, the Parties agree to
cooperate fully and maintain a joint defense (in a manner that will preserve the
attorney-client privilege, joint defense or other privilege with respect
thereto) so as to minimize such liabilities and defense costs associated
therewith. The Party that is not responsible for managing the defense of such
Third-Party Claims will, upon reasonable request, be consulted with respect to
significant

20



--------------------------------------------------------------------------------



 



matters relating thereto and may retain counsel to monitor or assist in the
defense of such claims at its own cost.
          13.5 Limitations on Liability.
               (a) Subject to the specific provisions and limitations of this
Section 13.4 and this Section 13.5, it is the intent of the Parties that each
Party shall be liable to the other Party for any Losses as to which it is
entitled to indemnification under Sections 13.1 and 13.2 and, with respect to a
breach of the Agreement for any Losses with respect to Direct Claims under
Section 5.6 resulting from a breaching Party’s unexcused failure to perform its
obligations under this Agreement; provided, however, that with respect to Direct
Claims, “Losses” will not include attorneys’ fees or other arbitration or
litigation expenses (including without limitation experts’ fees and
administrative costs) incurred in connection with the prosecution of such Direct
Claim under the provisions set forth in Article 6 of the Separation Agreement.
               (b) Except for Losses arising out of or relating to (i) Service
Provider’s gross negligence or willful misconduct or breach of Article 9, or
(ii) claims covered by Service Provider’s indemnity obligations set forth in
Section 13.2(b), the total aggregate liability of Service Provider for breach of
this Agreement shall be limited to $6,000,000.
               (c) Except for Losses arising out of or relating to
(i) Customer’s obligation to pay the Charges due under this Agreement, gross
negligence or willful misconduct or breach of Article 9, or (ii) claims covered
by Customer’s indemnity obligations set forth in Section 13.1(b), the total
aggregate liability of Customer for breach of this Agreement shall be limited to
$6,000,000.
               (d) Each Party shall use its commercially reasonable efforts to
mitigate Losses for which it seeks recourse hereunder, including by promptly
pursuing recovery under available insurance policies, provided, however, that
the failure of such Party to successfully mitigate such Losses shall not affect
such Party’s right to seek recourse with respect to such Losses so long as such
Party shall have used its commercially reasonable efforts to mitigate.
               (e) EXCEPT IN THE CASE OF WILLFUL MISCONDUCT, NO PARTY TO THIS
AGREEMENT OR ITS AFFILIATES SHALL BE LIABLE TO OR OTHERWISE RESPONSIBLE TO ANY
OTHER PARTY HERETO OR ITS AFFILIATES FOR EXEMPLARY, SPECIAL, INDIRECT,
CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES, LOST PROFITS, LOST
SALES, BUSINESS INTERRUPTION OR LOST BUSINESS OPPORTUNITIES THAT ARISE OUT OF OR
RELATE TO THIS AGREEMENT OR THE PERFORMANCE (OR FAILURE TO PERFORM) HEREUNDER,
REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE OR SUCH PARTY HAD BEEN
APPRISED OF THE LIKELIHOOD THEREOF.
               (f) Regardless of any other rights under any other agreements or
mandatory provisions of Law, neither Service Provider nor Customer shall have
the right to set-off the amount of any Loss it may have under this Agreement,
whether contingent or otherwise, against any amount owed by such Party to the
other Party, whether under this Agreement or otherwise.
          13.6 Indemnification and Limitations on Liability Relating to
Negligence and Strict Liability. ALL INDEMNITIES AND LIMITATIONS ON LIABILITY
CONTAINED IN THIS

21



--------------------------------------------------------------------------------



 



SECTION 13 SHALL APPLY WHETHER OR NOT THE INDEMNITEE OR PARTY CLAIMING DAMAGES
WAS OR IS CLAIMED TO BE PASSIVELY, CONCURRENTLY OR ACTIVELY NEGLIGENT, AND
REGARDLESS OF WHETHER LIABILITY WITHOUT FAULT IS IMPOSED OR SOUGHT TO BE IMPOSED
ON SUCH INDEMNITEE OR PARTY.
          13.7 Waiver of Subrogation. Service Provider shall use commercially
reasonable efforts to cause its insurers to waive their rights of subrogation
against Customer with respect to any Losses. Likewise, Customer shall use
commercially reasonable efforts to cause its insurers to waive their rights of
subrogation against Service Provider with respect to any Loss.
14. TERMINATION
          14.1 Termination Rights.
               (a) Termination for Cause. In addition to, and not in limitation
of, any other termination rights set forth in this Agreement, either Party may,
by giving written notice to the other Party, terminate this Agreement if such
other Party commits a material breach of this Agreement (a “Default”) which
Default is not cured within ten (10) days after notice of the Default. For
purposes hereof, non-payment by Customer shall be deemed a Default.
               (b) Termination for Convenience. Customer may terminate this
Agreement or any individual Service (including any individual Service within a
“Service Bundle” set forth in Schedule C), if such individual Service(s) can be
segregated from the other Services that will continue to be provided, at any
time by giving Service Provider at least sixty (60) days prior written notice
designating the termination date. Upon any such termination for convenience,
Customer will remain liable for fees and expenses for all properly performed
Services up to the effective date of termination.
               (c) For Insolvency. If either Party (i) files for bankruptcy,
(ii) becomes or is declared insolvent, or is the subject of any proceedings (not
dismissed within sixty (60) days) related to its liquidation, insolvency or the
appointment of a receiver or similar officer for Service Provider, (iii) makes
an assignment for the benefit of all or substantially all of its creditors,
(iv) takes any corporate action for its winding-up, dissolution or
administration, or (v) enters into a Contract for the extension or readjustment
of substantially all of its obligations, then the other Party may terminate this
Agreement for cause as of a date specified in a written termination notice.
          14.2 Termination for Non-Payment. Service Provider may, upon written
notice to Customer, terminate this Agreement if Customer has failed to pay any
undisputed charges within thirty (30) days after receiving written notice from
Service Provider of the possibility of termination for failure to make such
payments.
          14.3 Survival. Any provision of this Agreement which contemplates
performance or observance subsequent to any termination or expiration of this
Agreement will survive any termination or expiration of this Agreement and
continue in full force and effect including, but not limited to, the following:
this Section 14.3, Sections 7.1(b), 8.2, Articles 9, 13 (subject to
Section 15.13) and 15.

22



--------------------------------------------------------------------------------



 



          14.4 Rights Upon Termination or Expiration. At Customer’s request and
expense, Service Provider will provide Customer with reasonable information and
assistance to facilitate the transition responsibility for the Services to
Customer or its designee (“Termination Assistance Services”). The provision of
such Termination Assistance Services shall be subject to the Parties’ agreement
on a detailed work plan and the availability of the applicable Service Provider
resources. In no event shall Service Provider be required to provide any
specialized or customized services as part of the Termination Assistance
Services.
15. GENERAL
          15.1 Construction.
               (a) References to Customer Includes Recipients. Customer is fully
responsible and liable for the Recipients’ compliance with this Agreement, and
any actions, omissions, or materials provided by any Recipients other than
Customer shall be deemed to be Customer’s actions, omissions, or materials
provided by Customer.
               (b) General. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. All references to
Sections contained herein mean Sections of this Agreement unless otherwise
stated and except in the schedules hereto, wherein references to Sections shall
mean Sections of such schedule unless otherwise stated. Whenever required by the
context, any pronoun used in this Agreement will include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs will include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof. The use of the words “include” or “including” in this
Agreement will be by way of example rather than by limitation. The use of the
words “or,” “either” or “any” will not be exclusive. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties hereto, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.
          15.2 Binding Effect; No Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
permitted assigns and legal representatives. Except as expressly provided in
this Section 15.2, this Agreement is not assignable by either Party without the
prior written consent of the other Party and any other purported assignment
shall be null and void.
          15.3 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Party), each of which will be deemed to be an original but all of which taken
together will constitute one and the same agreement. This Agreement, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission, will be treated in all manner and
respects as an original agreement and will be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any Party, the other Party will
re-execute original forms thereof and deliver them to the requesting Party. No
Party will raise the use of a facsimile machine or other electronic means to
deliver a signature or

23



--------------------------------------------------------------------------------



 



the fact that any signature was transmitted or communicated through the use of
facsimile machine or other electronic means as a defense to the formation of a
Contract and each such Party forever waives any such defense.
          15.4 Entire Agreement. This Agreement represents the entire agreement
among the Parties relating to the matters described herein and therein, and no
prior representations or agreements, whether written or oral, will be binding on
any Party unless incorporated into this Agreement or agreed to by the Party in a
writing signed by the Party on or after the date of this Agreement. While
purchase orders, invoices or similar routine documents may be used to implement
or administer provisions of this Agreement, any provisions of these documents
that add to, vary, modify or are at conflict with the provisions of this
Agreement shall be deemed deleted and shall have no force or effect on either
Party’s rights or obligations under this Agreement.
          15.5 Force Majeure.
               (a) “Force Majeure Event” means any event beyond the reasonable
control of the Party affected that significantly interferes with the performance
by such Party of its obligations under this Agreement, including acts of God,
strikes, lockouts or industrial disputes or disturbances, civil disturbances,
arrests or restraint from rulers or people, interruptions by Orders, present and
future valid Orders of any regulatory body having proper jurisdiction, acts of
the public enemy, wars, riots, blockades, insurrections, inability to secure
labor, or secure materials upon terms deemed practicable by the Party affected
(including inability to secure materials by reason of allocations, voluntary or
involuntary, promulgated by authorized governmental agencies), epidemics,
landslides, lightning, earthquakes, fire, storm, floods, washouts, explosions,
breakage or accident to machinery.
               (b) If a Force Majeure Event is claimed by either Party, the
Party making such claim shall orally notify the other Party as soon as
reasonably possible after the occurrence of such Force Majeure Event and, in
addition, shall provide the other Party with written notice of such Force
Majeure Event within five (5) days after the occurrence of such Force Majeure
Event.
               (c) Except for Customer’s obligations to make payments hereunder,
neither Party hereto will be liable for any nonperformance or delay in
performance of the terms of this Agreement when such failure is due to a Force
Majeure Event. If either Party relies on the occurrence of a Force Majeure Event
as a basis for being excused from performance of its obligations hereunder, such
Party relying on the Force Majeure Event shall (i) provide an estimate of the
expected duration of the Force Majeure Event and its probable impact on
performance of such Party’s obligations hereunder and (ii) provide prompt notice
to the other Party of the cessation of the Force Majeure Event.
               (d) Upon the occurrence of a Force Majeure Event, the same will,
so far as possible, be remedied using commercially reasonable efforts. It is
understood and agreed that nothing in this Section 15.5(d) shall require the
settlement of strikes, lockouts or industrial disputes or disturbances by
acceding to the demands of any opposing party therein when such course is
inadvisable in the discretion of the Party having the difficulty.
          15.6 Further Assurances. In addition to the actions specifically
provided for elsewhere in this Agreement, each of the Parties hereto will
cooperate with each other and use

24



--------------------------------------------------------------------------------



 



commercially reasonable efforts to take, or to cause to be taken, all actions,
and to do, or to cause to be done, all things reasonably necessary on its part
under applicable Law or contractual obligations to consummate and make effective
the transactions contemplated by this Agreement.
          15.7 Governing Law. The validity, interpretation and enforcement of
this Agreement will be governed by the Laws of the State of Ohio, other than the
choice of Law provisions thereof.
          15.8 Independent Contractors. Service Provider is an independent
contractor, with all of the attendant rights and liabilities of an independent
contractor, and not an employee of Customer or, except for authorizations
specifically described in a schedule with respect to a particular function, an
agent of Customer. Any provision in this Agreement, or any action by Customer,
that may appear to give Customer the right to direct or control Service Provider
in performing under this Agreement means that Service Provider shall follow the
desires of Customer in results only.
          15.9 Notices. Any notice, demand, claim or other communication under
this Agreement will be in writing and will be deemed to have been given (i) on
the delivery if delivered personally, return receipt requested, postage prepaid;
(ii) on the date on which delivery thereof is guaranteed by the carrier if
delivered by a national courier guaranteeing delivery within a fixed number of
days of sending; or (iii) on the date of transmission thereof if delivery is
confirmed, but, in each case, only if addressed to the Parties in the following
manner at the following addresses or facsimile numbers (or at the other address
or other number as a Party may specify by notice to the other):
If to Service Provider:
The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attn: Tom Buescher, Relationship Manager
Facsimile: (513) 386-1279

25



--------------------------------------------------------------------------------



 



     With a copy to:
The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attn: General Counsel
Facsimile: (513) 983-7635
If to Customer:
The Folgers Coffee Business
One Strawberry Lane
Orrville, Ohio 44667
Attn: Jeff Eshelman, Relationship Manager
Facsimile: (330) 684-3186
     With a copy to:
The J. M. Smucker Company
One Strawberry Lane
Orrville, Ohio 44667
Attn: General Counsel
Facsimile: (330) 684-3026
          15.10 Publicity. Except as otherwise required by Law, each of Service
Provider and Customer will consult with the other and obtain the prior written
consent of the other before issuing, or permitting any agent or Affiliate to
issue, any press releases or otherwise making, or permitting any agent or
Affiliate to make, any public statements with respect to this Agreement or the
transactions contemplated hereby.
          15.11 Amendments and Waivers. This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver shall be binding upon a Party only if such amendment or waiver is set
forth in a writing executed by such Party. No course of dealing between or among
any Persons having any interest in this Agreement shall be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any Party hereto under or by reason of this Agreement. No delay
or failure in exercising any right, power or remedy hereunder shall affect or
operate as a waiver thereof; nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any Party hereto would otherwise have. Any waiver,
permit, consent or approval of any kind or character of any breach or default
under this Agreement or any such waiver of any provision of this Agreement must
satisfy the conditions set forth in this Section 15.11 and shall be effective
only to the extent in such writing specifically set forth.
          15.12 Severability. The Parties agree that (i) the provisions of this
Agreement shall be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (ii) any
such invalid, void or otherwise unenforceable provisions shall be replaced by
other provisions which are as similar as possible in terms to such invalid, void
or otherwise unenforceable provisions but are valid and enforceable, and
(iii) the

26



--------------------------------------------------------------------------------



 



remaining provisions shall remain valid and enforceable to the fullest extent
permitted by applicable Law.
          15.13 Limitation. Any Action to pursuant to this Agreement must be
commenced within six (6) months after the expiration or termination of this
Agreement.
[Signature Page Follows]

27



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have caused this Transition Services
Agreement to be executed by their authorized representatives, to be effective as
of the Effective Date.

              THE PROCTER & GAMBLE COMPANY   THE FOLGERS COFFEE COMPANY
 
           
By:
  /s/ Jon R. Moeller   By:   /s/ Jon R. Moeller
 
           
 
           
Name:
  Jon R. Moeller   Name:   Jon R. Moeller
 
           
 
           
Title:
  Vice President & Treasurer   Title:   Vice President & Treasurer
 
           

 



--------------------------------------------------------------------------------



 



Schedule A
Services
[Omitted.]

 



--------------------------------------------------------------------------------



 



Schedule B
Recipients
[Omitted.]

 



--------------------------------------------------------------------------------



 



Schedule C
Pricing
[Omitted.]

 



--------------------------------------------------------------------------------



 



Schedule D
Certain Service Provider Agreements
[Omitted.]

 